Exhibit 99.3 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA FINANCIAL SECTION - TABLE OF CONTENTS Page Number Report of Independent Registered Public Accounting Firm - Deloitte & Touche LLP 2 Consolidated Statement of Operations 4 Consolidated Statement of Comprehensive Income (Loss) 4 Consolidated Statement of Financial Position 5 Consolidated Statement of Cash Flows 6 Consolidated Statement of Shareholders’ Deficit 7 Notes to Consolidated Financial Statements 8 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Solutia Inc.: We have audited the accompanying consolidated statements of financial position of Solutia Inc. and subsidiaries (Debtor-In-Possession) (the “Company”) as of December31, 2007 and 2006, and the related consolidated statements of operations, comprehensive income (loss), stockholders’ deficit, and cash flows for each of the three years in the period ended December31, 2007.Our audits also included the financial statement schedule.We also have audited the Company’s internal control over financial reporting as of December31, 2007, based on criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.The Company’s management is responsible for these financial statements and financial statement schedule, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report.Our responsibility is to express an opinion on these financial statements and financial statement schedule and an opinion on the Company’s internal control over financial reporting based on our audits. As described in Management’s Report, management excluded from its assessment the internal control over financial reporting at Flexsys, which was acquired on May 1, 2007, and whose consolidated financial statements constitute 22% of total assets, 13% of net revenues, and $39 million of net income of the consolidated financial statement amounts as of and for the year ended December 31, 2007.Accordingly, our audit did not include the internal control over financial reporting at Flexsys. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects.Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk.Our audits also included performing such other procedures as we considered necessary in the circumstances.We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed by, or under the supervision of, the company’s principal executive and principal financial officers, or persons performing similar functions, and effected by the company’s board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (1)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of the inherent limitations of internal control over financial reporting, including the possibility of collusion or improper management override of controls, material misstatements due to error or fraud may not be prevented or detected on a timely basis.Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Solutia Inc. and subsidiaries as of December31, 2007 and 2006, and the results of their operations and their cash flows for each of the three years in the period ended December31, 2007, in conformity with accounting principles generally accepted in the United States of America.Also, in our opinion, such financial statement schedule, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein.Also, in our opinion, the Company maintained, in all material respects, effective internal 2 control over financial reporting as of December31, 2007, based on the criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. As discussed in Note 1 to the consolidated financial statements, the Company has filed for reorganization under Chapter11 of the U.S. Bankruptcy Code.The accompanying financial statements do not purport to reflect or provide for the consequences of the bankruptcy proceedings.In particular, such financial statements do not purport to show (1)as to assets, their realizable value on a liquidation basis or their availability to satisfy liabilities; (2)as to prepetition liabilities, the amounts that may be allowed for claims or contingencies, or the status and priority thereof; (3)as to stockholder accounts, the effect of any changes that may be made in the capitalization of the Company; or (4)as to operations, the effect of any changes that may be made in its business. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the consolidated financial statements, the Company’s recurring losses from operations, negative working capital, and shareholders’ deficit raise substantial doubt about its ability to continue as a going concern.Management’s plans concerning these matters are also discussed in Note 1 to the consolidated financial statements.The consolidated financial statements do no include adjustments that might result from the outcome of this uncertainty. As discussed in Note15 and Note 6, respectively, to the consolidated financial statements, the Company adopted Statement of Financial Accounting Standards Board (“FASB”) Interpretation No. 48, Accounting for Uncertainty in Income Taxes, and FASB Staff Position AUG AIR-1, Accounting For Planned Major Maintenance Activities, effective January 1, 2007.As discussed in Note 18 and Note 14, respectively, the Company adopted Statement of Financial Accounting Standard No. 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, and FASB Interpretation No. 47, Accounting for Conditional Retirement Obligations — an interpretation of FASB Statement No. 143, effective December 31, 2006 and December 31, 2005, respectively. St.
